                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION

                                      NO. 7:19-CR-156-H



   UNITED STATES OF AMERICA                                           ORDER

        v.

   GEORGE WALLACE POWELL


       On motion of the Defendant, George Wallace Powell, and for good cause shown, it is

hereby ORDERED that [DE-15] be sealed until further notice by this Court.

       Accordingly, it is ORDERED that these documents be filed under seal and remain so

sealed until otherwise ordered by the Court, except that copies may be provided to the Assistant

United States Attorney and Counsel for the Defendant.



       IT IS SO ORDERED this WKday of March 2020.




                                             _______________________________________
                                             ______________
                                                          _ ____
                                                               _ _______
                                                                      _ __
                                                                         ________
                                                                               ____
                                                                                  _ _
                                             .,0%(5/<$6:$1.
                                             .,,0%(5/<
                                             .           <$6:$1.
                                             8QLWHG6WDWHV0DJLVWUDWH-XGJH
                                             8QLWHG 6WDWH
                                                        W V 0DJLVWUDWH -XGJH
